Exhibit 10.7

 
WAIVER
 
Reference is made to that certain promissory note, dated January 7, 2011, issued
by Enterologics, Inc., a Nevada corporation (the “Company”), to Surge Partners,
Ltd., a Delaware corporation, in the principal amount of $20,000.00 (the
“Note”).
 
The undersigned hereby waives the second sentence of Section 1.02.1 of the Note.
 
This waiver shall not be deemed to be a waiver, amendment or modification of any
other provisions of the Note which shall remain in full force and effect.
 
 

  Surge Partners, Ltd.                     By: /s/Irv Bader Date:  1-17-2011    
  Irv Bader                  

 